19 N.Y.3d 828 (2012)
968 N.E.2d 994
945 N.Y.S.2d 639
2012 NY Slip Op 3361
In the Matter of O., Respondent,
v.
M., Appellant.
No. 141 SSM 11.
Court of Appeals of New York.
Decided May 1, 2012.
*829 Ronald R. Levine, Poughkeepsie, for appellant.
Law Office of Bruce A. Petito, Poughkeepsie (Bruce A. Petito of counsel), for respondent.
Brooke & Brady, LLP, Poughkeepsie (Kelly R. Brady of counsel), Attorney for the Child.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, without costs, and the matter remitted to Family Court for further proceedings in accordance with this memorandum.
Family Court erred by failing to hold a hearing on equitable *830 estoppel after genetic testing was conducted (see Matter of Juanita A. v Kenneth Mark N., 15 NY3d 1 [2010]; Matter of Shondel J. v Mark D., 7 NY3d 320 [2006]). Additionally, we note that Family Court has subject matter jurisdiction to make a child support award against appellant notwithstanding a New Jersey order directing another individual to pay child support (see Matter of Clarke v Clarke, 68 AD3d 1203, 1204-1205 [3d Dept 2009]). Consequently, we remit the matter to Family Court for a hearing and determination addressing appellant's equitable estoppel claim (see Juanita A., 15 NY3d at 6), and any further proceedings, if appropriate.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.